Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 27, 2017

                                          No. 04-17-00379-CV

                         IN RE TEXAS REAL ESTATE COMMISSION

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

           Real party in interest Ben Luong’s motion for leave to file a reply to Evan Jacobson’s

response to the mandamus petition is GRANTED. The reply must be filed within ten (10) days

from the date of this order.


           It is so ORDERED on July 27, 2017.



                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2016-CI-03723, styled Evan Jacobson v. Ben Luong, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.